                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ROBERT D. SANGO,

        Plaintiff,
                                                                    Case No. 1:19-cv-1047
 v.
                                                                    HON. JANET T. NEFF
 UNKNOWN KENNSEY, et al.,

        Defendants.
 ____________________________/


                         MEMORANDUM OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a motion for summary judgment, arguing that Plaintiff failed to exhaust his administrative

remedies.   The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation (R&R), recommending that this Court deny Defendants’ motion. The matter is

presently before the Court on Defendants’ objection to the Report and Recommendation. In

accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de

novo consideration of those portions of the Report and Recommendation to which the objection

has been made. The Court denies the objection and issues this Opinion and Order.

       In response to Defendants’ motion, Plaintiff argued that the grievance process was

unavailable to him due to threats by Defendants (ECF No. 26), threats that he had described in his

Complaint (ECF No. 1) and reiterated in a Declaration accompanying his response (ECF No. 27).

After delineating the relevant case authorities and summarizing Plaintiff’s allegations, the

Magistrate Judge determined that “Plaintiff’s allegations concern specific occurrences and threats
and are, therefore, distinct from a ‘mere allegation of a generalized fear of retaliation’” (R&R,

ECF No. 30 at PageID.212) (citation omitted).

       Defendants object to the Magistrate Judge’s exhaustion analysis, arguing that this Court

should instead hold that Plaintiff’s allegations “lacked sufficient specificity to render the grievance

process unavailable” (Defs.’ Objs., ECF No. 31 at PageID.214-215). Specifically, Defendants

emphasize that Plaintiff’s Complaint “does not contain any dates” (id. at PageID.215-216).

       Defendants’ objection serves to demonstrate their disagreement with the Magistrate

Judge’s ultimate conclusion, but their argument fails to demonstrate any factual or legal error that

would require rejecting the Report and Recommendation. The Magistrate Judge relied on the

relevant authorities and reasonably concluded that Plaintiff’s allegations were sufficiently specific

to survive summary judgment. Accordingly, this Court adopts the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court. Therefore:

       IT IS HEREBY ORDERED that the Objection (ECF No. 31) is DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 30) is APPROVED and ADOPTED as

the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

24) is DENIED for the reasons stated in the Report and Recommendation.


Dated: June 21, 2021                                             /s/ Janet T. Neff
                                                               JANET T. NEFF
                                                               United States District Judge




                                                  2
